STATE OF MICHIGAN

                           COURT OF APPEALS



DANIEL HALLMAN and ROBBIE HALLMAN,                                 UNPUBLISHED
                                                                   October 16, 2014
               Petitioners-Appellants,

v                                                                  No. 317612
                                                                   Tax Tribunal
CITY OF WARREN,                                                    LC No. 00-449486

               Respondent-Appellee.


Before: STEPHENS, P.J., and TALBOT and BECKERING, JJ.

PER CURIAM.

       Petitioners appeal as of right the final opinion and judgment of the Tribunal denying their
property a poverty tax exemption. We affirm.

                                 I. STANDARD OF REVIEW

       Our review of decisions by the Tribunal is limited. Mt Pleasant v State Tax Comm, 477
Mich. 50, 53; 729 NW2d 833 (2007). In the absence of fraud, a decision of the Tribunal is
reviewed for “misapplication of the law or adoption of a wrong principle.” Briggs Tax Serv,
LLC v Detroit Pub Schs, 485 Mich. 69, 75; 780 NW2d 753 (2010). The factual findings of the
Tribunal are conclusive “if they are supported by competent, material, and substantial evidence
on the whole record.” Liberty Hill Housing Corp v City of Livonia, 480 Mich. 44, 49; 746 NW2d
282 (2008) (internal citations omitted).



                        II. MCL 211.7u POVERTY TAX EXEMPTION

       Petitioners first argue that the Tribunal erred in not granting them a poverty exemption
greater than 10% for the 2012 taxable year under MCL 211.7u. We disagree. This Court
construes tax exemption statutes in favor of the taxing government. OCLC Online Computer
Library Ctr, Inc v Battle Creek, 224 Mich. App. 608, 611–612; 569 NW2d 676 (1997).

        The eligibility requirements for a poverty tax exemption are found in MCL 211.7u. They
require that for each year of exemption an applicant must:



                                               -1-
       (a) Be an owner of and occupy as a principal residence the property for which an
       exemption is requested.

        (b) File a claim with the supervisor or board of review on a form provided by the
       local assessing unit, accompanied by federal and state income tax returns for all
       persons residing in the principal residence, . . . If a person was not required to file
       a federal or state income tax return in the tax year in which the exemption under
       this section is claimed or in the immediately preceding tax year, an affidavit in a
       form prescribed by the state tax commission may be accepted in place of the
       federal or state income tax return.

       (c) Produce a valid driver's license or other form of identification . . .

       (d) Produce a deed, land contract, or other evidence of ownership of the property .
       ..

       (e) Meet the federal poverty guidelines . . . or alternative guidelines adopted by
       the governing body of the local assessing unit provided the alternative guidelines
       do not provide income eligibility requirements less than the federal guidelines.

MCL 211.7u(2)(a)-(e).

        At issue in this appeal are subsections (b) and (e). Contrary to respondent’s argument
that petitioners failed to meet the requirements of subsection (b), petitioner Daniel Hallman filed
an affidavit with the 2013 poverty exemption application on March 18, 2013, in which he
affirmed his income status and stated that petitioners were not required to file income tax returns
in either tax year 2012 or 2013.

        Subsection (e) required petitioners to also meet respondent’s adopted alternative
guidelines. The alternative poverty exemption guidelines adopted by respondent included
additional income and asset level requirements. The income level requirements involved
submission of tax documents and proof of all sources of income. The asset level requirements
included providing bank and investment statements and disclosure of ownership interests in real
estate, motor vehicles and other personal property.

       The Tribunal reviewed petitioners’ eligibility for a poverty tax exemption under
respondent’s alternative guidelines as required by MCL 211.7u(5). “The board of review shall
follow the policy and guidelines of the local assessing unit in granting or denying an exemption
under . . . [MCL 211.7u] unless the board of review determines there are substantial and
compelling reasons why there should be a deviation from the policy and guidelines and the
substantial and compelling reasons are communicated in writing to the claimant.” MCL
211.7u(5).

       The Tribunal could not determine on the evidence submitted that petitioners met
respondent’s alternative guidelines. The Tribunal determined petitioners’ annual household
income was $8,376 by taking into consideration only petitioner Daniel Hallman’s social security
income. The Tribunal reviewed petitioner Daniel Hallman’s 2013 exemption application and
noted petitioner indicated his monthly expenses were $860 but his monthly income was $710.

                                                 -2-
Petitioner Daniel Hallman did not testify to any additional financial assistance or sources of
income besides his social security income and at one point his wife’s social security income.
The Tribunal found that there was insufficient documentation to explain the gap between
petitioners’ expenses and income. The Tribunal therefore concluded that a 10% reduction in
taxable value was appropriate.1

        Petitioners dispute the competency of the evidence upon which the Tribunal based its
decision. We will not disturb the fact findings of the Tribunal, “if they are supported by
competent, material and substantive evidence on the whole record.” Liberty Hill Housing Corp.,
480 Mich. at 49. “[T]he tribunal's findings of fact are afforded deference. This is especially true
with respect to witness credibility and evidentiary questions.” In re Grant, 250 Mich. App. at 19
(internal citation omitted). This Court will not disturb the Tribunal’s credibility determinations.
PJ Hospitality, Inc v Dep’t of Treasury, __ Mich App __; __ NW2d __ (2014) slip op p. 4. P

        The Tribunal received evidence from petitioners and respondent. Petitioner Daniel
Hallman testified that he no longer had any vehicles, one having been sold and the other in an
accident. Respondent testified to finding four vehicles parked in petitioner’s driveway. The
Tribunal found that petitioner Daniel Hallman failed to include any vehicle as an asset.
Petitioner Daniel Hallman also testified that he no longer had a cable bill. Respondent testified
that petitioner had an active Comcast cable account and that the bill was paid in March 2013.
The Tribunal found that petitioner Daniel Hallman failed to list a cable expense in 2013. The
Tribunal did not resolve credibility in favor of petitioner Daniel Hallman. Petitioner appears to
challenge the admissibility of the testimony regarding the four vehicles calling it
“unsubstantiated”. “The Legislature has also given the Tax Tribunal considerable leeway with
respect to the admissibility of evidence at hearings.” Greer v Dep’t of Treasury, 145 Mich. App.
248, 253; 377 NW2d 836 (1985). An accusation that evidence is “unsubstantiated” or
“inaccurate”, without citation to a rule of evidence or statute in support of inadmissibility,
deprives the Tribunal and this Court with any basis upon which to find error. “Insufficiently
briefed issues are deemed abandoned on appeal.” Etefia v Credit Technologies, Inc, 245 Mich
App 466, 471; 628 NW2d 577 (2001).

       We find the factual findings of the Tribunal to be supported by competent, material, and
substantial evidence on the whole record.

                  III. THE RIGHT TO COUNSEL BEFORE THE TRIBUNAL

       Petitioners also argue they were denied their right to be represented by counsel at the
Tribunal hearing. We conclude otherwise.




1
  The Tribunal opinion makes note of the failure to file tax returns or Homestead Property
exemption documents, but does not make any determination that the application was incomplete.
Instead, the discussion of the lack of returns is in the context of the Tribunal’s finding that there
was an unexplained gap between the petitioners’ assets and income.


                                                -3-
       We review the Tribunal’s enforcement of its own rules for an abuse of discretion. Perry
v Vernon Twp, 158 Mich. App. 388, 392; 404 NW2d 755 (1987). Petitioners cite MCL
205.735a(10) and Tax Tribunal Rule (TTR) 223(1). MCL 205.735a(10) provides that “[a]
person or legal entity may appear before the tribunal in his or her own behalf or may be
represented by an attorney or by any other person.” TTR 223(1)2 provides

                 An attorney or authorized representative may appear on behalf of a party
         in a proceeding by signing the petition or other document initiating the
         participation of that party in the proceeding or by filing an appearance. The
         tribunal may require an attorney or authorized representative to provide a written
         statement of authorization signed by the party on whose behalf the attorney or
         authorized representative is appearing.

The statute and the rules provide that petitioners have the option of appearing before the Tribunal
on their own behalf or appointing a representative, legal or otherwise authorized to appear for
them. Neither rule nor the statute creates an entitlement to representation that deprives the
Tribunal of the discretion to conduct hearings in the absence of counsel. On the contrary, the
Tribunal rules authorize the Tribunal to “conduct a hearing in the absence of a party”, Mich
Admin Code R 792.10275(2), and to dismiss the proceedings altogether when petitioners “fail[]
to appear or be represented at a scheduled hearing”, Mich Admin Code R 792.10275(1)
(emphasis added).

        Petitioners argue that the Tribunal abused its authority by not granting a postponement of
the hearing when petitioners’ counsel informed the Tribunal that he was delayed in traffic. The
Tribunal explained its reasons for proceeding without counsel being present in the order denying
petitioners’ motion for reconsideration:

         Although Petitioners correctly identify they are entitled to have an attorney
         represent them, the Tribunal did not err in conducting the hearing in Petitioner’s
         [sic] attorney’s absence. Petitioner’s [sic] attorney notified the Tribunal of the
         delay due to traffic; however, Small Claims hearing are scheduled in half-hour
         increments with Petitioners’ hearing scheduled to commence at 9:00 a.m. and a
         hearing scheduled to commence at 9:30 a.m. Because of this schedule, the
         Tribunal Member could not postpone the commencement of the hearing and
         properly conducted the hearing in Petitioners’ attorney’s absence.

We cannot find that this decision was outside the range of principled outcomes and thus was not
an abuse of discretion.

        Petitioners make a due process argument and assert that conducting the hearing without
their counsel being present denied them their due process right to a fair hearing. We disagree.




2
    Codified as Mich Admin Code, R 792.10223.


                                                -4-
        Whether a party has been afforded due process is an issue reviewed de novo. In re
Contempt of Henry, 282 Mich. App. 656, 668; 765 NW2d 44 (2009). “Due process in civil cases
generally requires notice of the nature of the proceedings, an opportunity to be heard in a
meaningful time and manner, and an impartial decisionmaker.” Hinky Dinky Supermarket, Inc v
Dep’t of Community Health, 261 Mich. App. 604, 606; 683 NW2d 759 (2004). Petitioners
contend they were denied their fundamental right to be heard. This argument is without merit.
Petitioners submitted documentary evidence to the Tribunal for consideration in advance of the
hearing. Petitioner Daniel Hallman testified at the Tribunal hearing. Petitioners filed a motion
for reconsideration of the Tribunal’s decision. The petitioners thus had the opportunity to be
heard and to have their matters decided before an impartial decision-maker.

       Lastly, petitioners assert they had a constitutional right to be legally represented before
the Tribunal. However, there is no constitutional right to counsel in civil cases. See In re CR,
250 Mich. App. 185, 197; 646 NW2d 506 (2002), overruled in part on other grounds in In re
Sanders, 495 Mich. 394; 852 NW2d 524 (2014).

       Affirmed.

                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Michael J. Talbot
                                                            /s/ Jane M. Beckering




                                               -5-